ORDER CONVERTING SUSPENSION FOR NONCOOPERATION WITH THE DISCIPLINARY PROCESS TO INDEFINITE SUSPENSION
On May 23, 2003, pursuant to Ind. Admission and Discipline Rule 23(10)(f), this Court suspended respondent, Robert J. Mocek, from the practice of law in this state for failing to provide to the Disciplinary Commission a response to a grievance filed against him. The Disciplinary Commission has now moved to have respondent's suspension converted to an indefinite suspension from the practice of law pursuant to Admis.Dise.R. On November 14, 2005, this Court issued an order directing the parties to provide additional information concerning the Commission's motion to convert respondent's suspension to an indefinite suspension. Respondent has not responded to this order.
We now find that for more than six months subsequent to respondent's suspension he continued to not cooperate. Accordingly, given the passage of time and respondent's continued failure to cooperate with the disciplinary process, we further find that respondent's suspension should be converted to an indefinite suspension from the practice of law, pursuant to Ad-mis.Disc.R. 23(10)(F)(4).
IT IS, THEREFORE, ORDERED that the current suspension from the practice of law of respondent, Robert J. Moeek, for failure to cooperate with the disciplinary process is hereby converted to an indefinite suspension, effective immediately. Accordingly, in order to become readmitted to the practice of law in this state, respondent must successfully petition this Court for readmittance pursuant to Ad-mis. Disc. R. 28(4).
The Clerk of this Court is directed to forward notice of this order to respondent by certified mail, return receipt requested, at his address as reflected in the Roll of Attorneys; to the Disciplinary Commission; and as provided in Admis.Disc.R. 28(8)(d).
All Justices concur.